         Case 1:18-cv-01375-RDM Document 19 Filed 03/26/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                               )
CENTER FOR BIOLOGICAL DIVERSITY,               )
                                               )
                  Plaintiff,                   )
                                               )
        v.                                     )             Case No. 1:18-cv-1375 RDM
                                               )
DAVID BERNHARDT, in his official capacity as )
Acting Secretary of the U.S. Department of the )
Interior, et al.,                              )
                                               )
                  Defendants.                  )
__________________________________________)


                     REPLY IN SUPPORT OF MOTION TO EXTEND
                            THE STAY IN PROCEEDINGS

       On February 22, 2019, Federal Defendants requested that this Court extend the stay of

proceedings in this case until May 24, 2019. ECF No. 12. Plaintiff has filed a combined

opposition to this motion and motion for summary judgment.1 ECF Nos. 15, 17. But Plaintiff’s

filings offer only a cursory response to Federal Defendants’ substantive arguments that a pause

in this litigation would serve the interests of judicial economy, prudence, and comity. Instead of

a detailed response, Plaintiff proposes, through its motion for summary judgment, that the Court

should decide the merits of the case, which involves the U.S. Fish and Wildlife Service’s (FWS)

alleged failure to timely designate critical habitat for the spring pygmy sunfish, and issue an

order requiring FWS to submit a final rule to the Federal Register by May 31, 2019. ECF No. 15.

Contrary to Plaintiff’s assertion that this approach would conserve time and resources, ECF No.




1
 Federal Defendants will file a separate response to Plaintiff’s Motion for Summary Judgment.
See ECF No. 15.
            Case 1:18-cv-01375-RDM Document 19 Filed 03/26/19 Page 2 of 4



15-1, the briefing (and potentially arguing) of the merits would require more time and resources

for both the Court and the parties.

        As discussed in Federal Defendants’ motion, an extension of the stay in the proceedings

would conserve judicial resources because allowing FWS to complete the rulemaking will moot

Plaintiff’s only claim and thus “eliminate[e] . . . the issue[] in dispute in this case.” Oceana, Inc.

v. Bryson, No. 08-cv-1881, 2012 WL 13060013, at *2 (D.D.C. Mar. 22, 2012). Plaintiff’s

response simply states, without any explanation, that the requested extension will provide “no

clear benefit or an efficient use of judicial economy.” ECF No. 17, at 1. The Court should reject

Plaintiff’s barebones retort, which fails to address the argument that the publication of the final

rule will moot the case.

        Unable to rebut Federal Defendants’ arguments supporting a stay, Plaintiff suggests that

granting its summary judgment motion will “conserve the Court’s [and] the Parties’ time and

resources by mooting Defendants’ request for more delay.” Id. Although a favorable decision for

Plaintiff would likely obviate the need for a stay, Plaintiff’s assertion overlooks the fact that to

reach such a decision, the parties would need to complete the briefing (and potentially argue) the

merits of the case and the Court would need to decide the case. Plaintiff’s approach is far less

likely to conserve resources, and thus, the consideration of judicial economy supports extending

the stay.

        In addition, “considerations of prudence and comity for coordinate branches of

government counsel the court to stay its hand.” City of New York v. Baker, 878 F.2d 507, 509-10

(D.C. Cir. 1981). The controversy in this case is “attenuated” because FWS will soon complete

the final rule and thus moot the claim. Id. Moreover, allowing the agency to complete its process

will ensure that the designation is based on the best available scientific information. That




                                                   2
         Case 1:18-cv-01375-RDM Document 19 Filed 03/26/19 Page 3 of 4



information includes the newly discovered population of spring pygmy sunfish, which led to the

most recent reopening of the public comment period. 83 Fed. Reg. 55,431 (Nov. 5, 2018).

       Lastly, the requested extension will make little, if any different to the status of the species

because it is already listed as threatened under the Endangered Species Act. See ECF No. 12, at

4-5 (citing Declaration of Assistant FWS Director Gary Frazer). Plaintiff effectively concedes

this point because it requests an order from this Court compelling FWS to complete the final rule

by May 31, 2019 – seven days after FWS’s proposed date.

       Accordingly, Federal Defendants respectfully request that the Court grant their motion to

extend the stay until May 24, 2019.


Dated: March 26, 2019                         Respectfully submitted,

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              SETH M. BARSKY
                                              Chief
                                              MEREDITH L. FLAX
                                              Assistant Section Chief

                                              /s/ Frederick H. Turner
                                              FREDERICK H. TURNER
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Wildlife and Marine Resources Section
                                              Ben Franklin Station, P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Phone: (202) 305-0641
                                              Fax: (202) 305-0275
                                              Email: frederick.turner@usdoj.gov

                                              Attorneys for Defendants




                                                  3
         Case 1:18-cv-01375-RDM Document 19 Filed 03/26/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2019, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system, which will serve a copy of the same on the counsel of record.



                                             /s/ Frederick H. Turner
                                             FREDERICK H. TURNER
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Environment and Natural Resources Division
                                             Wildlife and Marine Resources Section
                                             Ben Franklin Station, P.O. Box 7611
                                             Washington, D.C. 20044-7611
                                             Phone: (202) 305-0641
                                             Fax: (202) 305-0275
                                             Email: frederick.turner@usdoj.gov

                                             Attorney for Federal Defendants




                                                 4
